Gray, C. J.
This report is not within the authority conferred upon the Superior Court by St. 1869, c. 438. It is not confined to a report of specific rulings of the court below, or of the question whether the whole evidence will in law warrant a verdict. But it undertakes to obtain the advice of this court in advance upon the whole course of the trial, and upon the admissibility of each and every piece of evidence offered, without any ruling of the court below upon its competency, and without even stating that evidence with sufficient precision to enable its competency to be determined. Noble v. Boston, 111 Mass. 485.

Report dismissed.